                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

Civil Action No. 17-cv-00946-PAB-SKC

LUIS LEAL,

       Plaintiff,

v.

SERGANT A. DIAZ, Correctional Officer for the CDOC, in his individual and official
capacity,

       Defendant.

_____________________________________________________________________

                                ORDER
_____________________________________________________________________

       This matter is before the Court on Plaintiff Leal’s Objection to Court’s Order

(Docket # 69) [Docket No. 75], filed on January 17, 2019.

       Plaintiff filed this pro se lawsuit on April 18, 2017. Docket No. 1. The operative

complaint asserts claims for disability discrimination and retaliation against various

correctional officers at Arkansas Valley Correctional Facility. See Docket No. 12. On

December 10, 2018, the magistrate judge denied plaintiff’s motion to compel discovery,

finding that plaintiff had failed to comply with the magistrate judge’s procedures for

resolving discovery disputes. Docket No. 69 at 1-2. The magistrate judge also granted

the parties’ requests to amend various deadlines in the case. See id. at 3. In doing so,

the magistrate judge noted it was clear that Dean Carbajal, a non-lawyer and non-party

to the case, was continuing to draft “most, if not all, of Plaintiff’s filings” despite the

magistrate judge’s previous warnings that plaintiff could not be represented by a non-
attorney. Id. at 2-3. The magistrate judge cautioned that “future filings drafted and

submitted by Mr. Carbajal are subject to being stricken without further notice.” Id. at 3.

On January 17, 2019, plaintiff filed an objection to the magistrate judge’s order arguing

that Mr. Carbajal has a First Amendment right to represent plaintiff in this lawsuit and

that plaintiff has an attendant right to be so represented. See Docket No. 75.

       Because plaintiff’s objection pertains to a non-dispositive discovery matter, the

Court will “modify or set aside any part of the order that is clearly erroneous or is

contrary to law.” Fed. R. Civ. P. 72(a); Hutchinson v. Pfeil, 105 F.3d 562, 566 (10th Cir.

1997). The clearly erroneous standard “requires that the reviewing court affirm unless it

‘on the entire evidence is left with the definite and firm conviction that a mistake has

been committed.’” Ocelot Oil Corp. v. Sparrow Industries, 847 F.2d 1458, 1464 (10th

Cir. 1988) (quoting United States v. United States Gypsum Co., 333 U.S. 364, 395

(1948)). The Court construes plaintiff’s objection liberally because he is not

represented by an attorney. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

       Plaintiff’s objection is meritless for three reasons. First, it is untimely. Under

Fed. R. Civ. P. 72(a), a party has fourteen days after being served with a copy of a

magistrate judge’s non-dispositive order to serve and file objections. Because the

magistrate judge entered his order on December 10, 2018, plaintiff’s objection was due

long before its actual filing date of January 17, 2019. Even if the Court were to

construe plaintiff’s motion for an extension of time, Docket No. 71, as applying to the

magistrate judge’s order denying plaintiff’s motion to compel, plaintiff’s objection would

still be untimely. See Docket No. 72 (granting motion for an extension of time and



                                              2
allowing plaintiff until January 14, 2019 to file an objection).1

       Plaintiff’s objection also fails because it bears no relationship to the magistrate

judge’s ruling, which was to deny plaintiff’s motion to compel discovery and grant the

parties’ requests to amend the scheduling order. The portion of the order addressing

plaintiff’s representation by Mr. Carbajal merely reiterates a warning given by the

magistrate judge on prior occasions. See, e.g., Docket No. 39 (advising plaintiff that he

may not be represented by a non-attorney, including Mr. Carbajal).

       Finally, it is well established that a pro se litigant may not represent another party

in federal court. See 28 U.S.C. § 1654 (“In all courts of the United States the parties

may plead and conduct their own cases personally or by counsel . . . .”); Perry v. Stout,

20 F. App’x 780, 782 (10th Cir. 2001) (unpublished) (“Non-attorney pro se litigants

cannot represent other pro se parties.”); Herrera-Venegas v. Sanchez-Rivera, 681 F.2d

41, 42 (1st Cir. 1982) (“By law an individual may appear in federal courts only pro se or

through legal counsel”); Matthews v. Cordeiro, 144 F. Supp. 2d 37, 38 (D. Mass. 2001)

(“Under well-settled law, an individual who is not an attorney admitted to practice before

this court is not authorized to submit pleadings (including a complaint) or in any other

manner appear on behalf of another person or entity.”). While the authorities plaintiff

cites suggest that a prisoner may be entitled to First Amendment protection for activities

conducted on behalf of other prisoners, see, e.g., Herron v. Harrison, 203 F.3d 410,

415-16 (6th Cir. 2000) (recognizing that inmate’s efforts to assist other prisoners with



       1
       The fact that Mr. Carbajal, a non-party to this case, placed the objection in the
legal mail system on January 14, 2019, Docket No. 75 at 4, does not entitle plaintif f – a
non-prisoner – to the benefit of the prison mailbox rule.

                                               3
their legal claims constitutes protected conduct for purposes of a retaliation claim “when

the inmate receiving the assistance would otherwise be unable to pursue legal

redress”); Smith v. Maschner, 899 F.2d 940, 950 (10th Cir. 1990) (recognizing “some

controversy in the circuits on whether a prisoner has standing to assert” his fellow

inmates’ right of access to the courts as the basis for a retaliation claim); Adams v.

James, 784 F.2d 1077, 1081 (11th Cir. 1986) (stating that a “first amendment claim by

an inmate does not fail simply because the allegedly protected activities were

conducted on behalf of others”), none of these cases supports Mr. Carbajal’s ability to

represent plaintiff, a non-prisoner, in this lawsuit. Plaintiff’s reliance on the “next friend”

doctrine in Fed. R. Civ. P. 17 is likewise inapposite because “pro se litigants . . . may

not bring ‘next friend’ suits.” Sutton v. Doe 1, 736 F. App’x 212, 213 (10th Cir. 2018)

(unpublished) (citing Meeker v. Kercher, 782 F.2d 153, 154 (10th Cir. 1986)). For the

foregoing reasons, it is

       ORDERED that Plaintiff Mr. Leal’s Objection to Court’s Order (Doc # 69) [Docket

No. 75] is OVERRULED.


       DATED May 9, 2019.

                                    BY THE COURT:


                                     s/Philip A. Brimmer
                                    PHILIP A. BRIMMER
                                    Chief United States District Judge




                                               4
